       Case 5:20-cv-00874-FB-HJB Document 15 Filed 12/11/20 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                  SAN ANTONIO DIVISION

TINIAN SYSTEMS, LLC                             §
d/b/a TINIAN COMMUNICATIONS                     §
                                                §
V.                                              §
                                                §
ALPHA CAPITAL PARTNERS LLC;                     §   CIVIL ACTION NO. 5:20-cv-0874
ALPHA 270 PARK PLACE LLC;                       §
AKINJIDE FAMUAGUN; LAWUNMI                      §
FAMUAGUN; THOMAS McGAHAN;                       §
MARC MUNICHMAN; ERIK FARGO;                     §
And MAXWELL BAKER                               §

                       JOINT STATUS REPORT RE SETTLEMENT

       Pursuant to the Court’s Order (Dkt. #13) dated November 4, 2020, Plaintiff, Tinian

Systems, LLC dba Tinian Communications (“Plaintiff”), and Defendants, Alpha Capital Partners

LLC, Alpha 270 Park Place LLC, Akinjide Famuagun, Lawunmi Famuagun, Thomas McGahan,

Marc Munichman, Erik Fargo and Maxwell Baker (“Defendants”) file this Joint Status Report Re

Settlement. Mediation was conducted before the Honorable John Donovan on Tuesday, December

8, 2020. The parties were unable to reach a settlement.

Respectfully submitted,


 /s/ James N. Floyd                                  /s/ Jason R. Grill
James N. Floyd                                      Jason R. Grill
State Bar No. 07182400                              State Bar No. 24002185

THE FLOYD FIRM                                      STEPTOE & JOHNSON PLLC
P.O. Box 101021                                     1780 Hughes Landing Boulevard, Suite 750
Fort Worth, Texas 76185                             The Woodlands, Texas 77380
817.926.1500                                        281.203.5700
817.717.8615 (facsimile)                            281.203.5701 (facsimile)
jim@thefloydfirm.com                                jason.grill@steptoe-johnson.com

ATTORNEY FOR PLAINTIFF                              ATTORNEY FOR DEFENDANTS
       Case 5:20-cv-00874-FB-HJB Document 15 Filed 12/11/20 Page 2 of 2




                                CERTIFICATE OF SERVICE

        I hereby certify that on the 11th day of December 2020, I filed the foregoing “Joint Status
Report Re Settlement” with the Clerk of the Court using the CM/ECF system, which will send
electronic notification of such filing to:

       Jason R. Grill
       Steptoe & Johnson PLLC
       1780 Hughes Landing Boulevard, Suite 750
       The Woodlands, Texas 77380
       jason.grill@steptoe-johnson.com

       ATTORNEY FOR DEFENDANTS

                                             /s/ James N. Floyd
                                             James N. Floyd




                                                                                           Page | 2
